DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/19/2022.
Claims 36-42 and 44-56 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-42 and 44-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffell et al. (US 2002/0121438) in view of Gambert et al. (US 2007/0272553) and Pan (US 2003/0064258).  
Addressing claims 36-39 and 44, Saffell discloses an electrochemical gas sensor comprising:
a housing 1 comprising a gas inlet 6;
at least two electrodes (working electrode, counter electrode and reference electrode, [0019];
a wick system (wick 80 and separator discs 43, 42 and 41); and
an acidic, liquid electrolyte selected from sulphuric acid or phosphoric acid [0034 and 0089].

Saffell is silent regarding the electrolyte contains an additive having at least one surfactant; wherein the at least one surfactant is an alkyl sulfonate or an alkyl benzene sulfonate.

Gambert discloses an electrochemical sensor that includes phosphoric acid as electrolyte [0036]; wherein, the electrolyte contains a surfactant additive such as Triton X-100 or Triton QS-44.

Pan discloses an electrochemical cell comprising liquid electrolyte [0021]; wherein, surfactant additives are added in order to improve the wetting of the electrode [0023].  The surfactant additives include a mixture of halogenated and halogen-free surfactants (paragraph [0033] discloses that the surfactant is a mixture of compatible surfactants; paragraphs [0034-0036] disclose halogen-free surfactants; paragraph [0037] discloses halogenated surfactants; therefore, having a mixture of halogenated and halogen-free surfactant as wetting agent is obvious based on the teaching of Pan).  Pan further discloses the at least one surfactant is an alkyl sulfonate that has a length of 8 to 22 carbon atoms [0035].  Therefore, the claimed alkyl chain comprises at least 1 to not more than 18 carbon atoms would have been obvious based on the teaching of Pan.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the electrochemical sensor of Saffell with the alkyl sulfonate surfactant additive of Pan in order to decrease interfacial tension that leads to uniform wetting of the electrode surface (Pan, [0032]) as well as provide good wetting of all surfaces in the sensor that leads to reproducible sensor response (Gambert, [0039]).

Addressing claims 40-42, paragraph [0035] of Pan discloses calcium and sodium as the counterions that meet the limitation of current claim.

Addressing claim 45, Pan discloses halogen free surfactant includes sodium or potassium salt of fatty acids [0034], which implies that the counterions are sodium and potassium as claimed.

Addressing claim 46, paragraphs [0034-0035] of Pan discloses the anionic surfactant includes sodium or potassium salts of natural fatty acid such as C8-C22 alkyl radical sulphates that satisfy the claimed limitation.

Addressing claims 47 and 55, paragraph [0034] of Pan discloses anionic surfactants such as sodium or potassium salts of fatty alcohol sulphonates with fatty acids (C10-C22); therefore, the claimed compounds would have been obvious to one of ordinary skill in the art based on the teaching of Pan.  For example, sodium 1-decane sulfonate of claim 47 or potassium 1-dodecyl sulfonate of claim 55.

Addressing claim 48, Pan discloses the at least one surfactant is dodecylbenzene sulfonate [0035].

Addressing claims 49-50, Pan discloses the at least one surfactant is a cationic surfactant with ammonium compound [0037].

Addressing claim 51, paragraph [0037] of Pan discloses ammonium methylsulphate surfactant that meets the claimed formula.

Addressing claim 52, Pan discloses in paragraph [0037] the cationic surfactants are quaternary ammonium salts which have as N-substituent at least one C8-C22 alkyl; therefore, the limitation of current claim would have been obvious based on the teaching of Pan.

Addressing claim 53, Pan discloses in paragraph [0039] the amount of surfactant is between 0.0001-1% by weight of the liquid fuel or electrolyte, which overlaps the claimed range.  Therefore, one of ordinary skill in the art would have arrived at the claimed concentration range of the surfactant additive when perform routine experiment with the concentration of surfactant additive in the electrolyte in order to optimize the wetting of electrode surface of the electrochemical cell.

Addressing claim 54, Saffell in view of Gambert discloses each of the at least two electrodes, the electrolyte, and a gas to be analyzed define a three-phase boundary for the following reasons.  The sample gas (gas phase) contacts the catalytic layers (solid phase) of the working electrode, the reference electrode and the counter electrode via their respective porous supporting layers 21, 51 and 61 (the passage of sample gas is indicated by the arrow 220 in fig. 1 and described in paragraph [0080]).  The electrolyte solution (the liquid phase) contacts the porous catalytic layers (solid phase) of the working electrode, the reference electrode and counter electrode as implicitly disclosed in fig. 4 (the electrolyte diffuses through the wick 80 into the separator discs 43, 42 and 41 that contact the catalytic layers of the working, reference and counter electrodes, respectively).  Lastly, the preponderance of evidence also indicates an interface between the electrolyte solution (the liquid phase) and the sample gas (the gas phase) based on at least one of the following scenarios.  The gas sample diffuses through the pores of the catalytic layers of the electrodes to contact the electrolyte solution in the respective separator discs or the electrolyte diffuses through the pores of the catalytic layers of the electrodes to contact the sample gas in the PTFE support layer or both the sample gas and electrolyte solution diffuse to a certain extend within the pores of the porous catalytic layer of the electrodes for establish the interface between the gas phase and liquid phase within the pores of the electrodes’ porous catalytic layers.  For the reasons above, it is the Examiner’s position that the three-phase boundary between the sample gas, the electrode and the electrolyte solution exists in the sensor of Saffell.

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffell et al. (US 2002/0121438) in view of Gambert et al. (US 2007/0272553) and Pan (US 2003/0064258) as applied to claims 36-42 and 44-55 above, and further in view of Surampudi et al. (US 6,248,460).
Addressing claim 56, Saffell and Gambert are silent regarding the limitation of current claim.

Surampudi discloses an electrochemical device; wherein, perfluorooctanesulfonic acid surfactant is added as additive to sulfuric acid electrolyte as wetting agent (col. 16 ln 1-8).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the sensor of Saffell in view of Gambert with the perfluorooctanesulfonic acid surfactant additive in the sulfuric acid electrolyte as disclosed by Surampudi to enhancing wetting the surfaces of the electrodes and associated structures in the sensor (Surampudi, col. 16 ln 1-8).  The perfluorooctanesulfonic acid surfactant is the structural equivalence to the claimed polyfluoro-alkyl-sulfonic acid comprising from 8 to 15 fluorine atoms or polyfluorooctyl sulfonate with a counterion that is H+ ion.

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive for the following reasons:
With regard to the Applicants’ reference to the arguments presented in the response after final rejection filed on 3/12/2020 in the prosecution of the parent application 15/551,967, the argument is not persuasive because the argument is not pertained to current claimed subject matter.  The Applicants are respectfully reminded to review the claims as well as the response filed on 03/12/2020.
With regard to the Applicants’ reference to the arguments presented in the response after non-final rejection and the affidavit filed on 11/27/2019 in the prosecution of the parent application 15/511,967, the arguments are not persuasive for the same reasons stated in the Response to Arguments of the Final Office action mailed on 12/13/2019 in the prosecution of the parent application 15/511,967.
With regard to the Applicants’ assertion that the same arguments that led to the allowance of claim 1 of the ‘144 Patent apply to claim 36 of the subject application, the argument is incorrect because the allowed subject matter of claim of the ‘144 Patent is different than that of current claim 36.
The Applicants further argued that the motivation for modifying the device of Saffell with the surfactant according to Gambert to wet all surfaces of Saffell’s device would render it inoperable because in order for the sensor of Saffell to function the hydrophobic support material would need to remain dry in order to allow gasses to diffuse through it and the introduction of the hydrophilic surfactant of Gambert to the electrolyte of Saffell would hydrophilize the hydrophobic PTFE support material, making it permeable to the electrolyte, and rendering it unsatisfactory for its intended purpose.  The argument is not persuasive and is not supported by the evidence of record.  It is believed that the introduction of the hydrophilic surfactant to the electrolyte of Saffell would not render the hydrophobic membrane of Saffell hydrophilic and prevent the passage of gas that renders the sensor inoperable based on the following evidence provided by Gambert.  Gambert discloses the electrolyte 5 includes the surfactant to improve wetting of the surfaces in the sensor [0039].  Gambert also discloses the cathode 4 is porous (fig. 1 shows the cathode 4 includes a series of openings) that is contacted by the electrolyte on one side and the PTFE membrane 3 on the opposite side similarly to the electrode configuration of Saffell in which the porous catalytic electrode material is contacted by the electrolyte on one side while the PTFE porous support material contacts the opposite side (figs. 3-4 of Saffell).  The PTFE membrane 3 of Gambert allows the diffusion of sample gas to contact the underlying electrode and the electrolyte similarly to the way in which the porous PTFE support material of Saffell’s electrode allows gas to diffuse into the sensor to contact the underlying electrodes.  If the inclusion of the hydrophilic surfactant in the electrolyte of Gambert rendered the PTFE membrane hydrophilic and prevent the diffusion of sample gas, such effect would have happened to the membrane 3 in Gambert’s sensor since the electrolyte 5 contact the membrane 3 through the pores of the cathode 4.  The surfactant in the electrolyte 5 of Gambert would have rendered the PTFE membrane 3 hydrophilic and prevents the diffusion of sample gas according to the Applicants’ argument and Dr. Mattern-Fruhwald’s assertion.  However, such effect does not happen based on the data provided in fig. 2 of Gambert showing the sample gas would still diffuse through the membrane to produce the sensor signal.  Furthermore, if the electrolyte having surfactant of Gambert were to render the PTFE membrane hydrophilic it would lead to leakage of electrolyte; however, Gambert discloses in paragraph [0035] that leakage of electrolyte is only a concerned at the location where the contact wire is threaded through the housing.  The evidence provided above by Gambert indicates that the surfactant in the electrolyte solution does not render the hydrophobic PTFE hydrophilic and prevent the diffusion of sample gas into the sensor that would render the sensor inoperable.  Gambert indicates that the surfactant actually improves the sensor behavior by wetting the surfaces of the sensor that are responsible for the sensor behavior, such as the surfaces of the electrodes above and below the electrolyte solution.
The argument regarding the teaching Pan is not persuasive because the argument regarding the combination of Saffell and Gambert is not persuasive.
For the reasons above, Examiner maintains the position that claims 36-42 and 44-55 are obvious based on the teaching of Saffell, Gambert and Pan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/26/2022